Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Procter et al. (US 9,045,096 B2) in view of Aguirre Hernandez et al. (US 10,279,753 B1).
Regarding claim 1, Procter (Figures 6-7) discloses a mobile device holding system for a vehicle, comprising: a seat (50) having a body, wherein the body of the seat defines an enclosure (space accessible through 56); and a mobile device holder (38/42) moveable between a stowed position (see “stowed position” in col. 5 line 64) and a deployed position (Figures 6-7), the mobile device holder comprising: a holder base (42) having one or more retaining members configured to secure a mobile electronic device to the holder base (col. 4 lines 49-53 discusses “snap-fit, twist-lock, pressure fit” all of which inherently include at least one retaining member in order to function), wherein the holder base is stored within the enclosure of the seat when in the stowed position (see “stowed position” in col. 5 line 64); and a retractable arm (44) defining a first end coupled to the seat and a second end coupled to the 
Procter discloses the retractable arm (44) including various designs, including being bendable or foldable (see Figures 6-7 and col. 5 lines 40-48), but fails to disclose the retractable arm expanding and contracting along a longitudinal axis thereof. Aguirre Hernandez teaches that it was also known in the art for a retractable arm (20/22/24) like that of Procter to have a telescoping design such that the arm expands and contracts along a longitudinal axis thereof (see Figures 2a and 2b). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have simply chosen between these known and suitable retractable arm designs and to have provided the Procter system with a telescoping retractable arm like that of Aguirre Hernandez as a matter of design choice.
Regarding claims 2 and 3, Procter discloses a door operably connected to the body of the seat, wherein the door is moveable between an opened position and a closed position (see “cover” in col. 5 lines 65-67) such that the mobile device holder (38/42) is accessible by a user when the door is in the opened position.
Regarding claim 4, while Procter does disclose a door (see “cover” in col. 5 lines 65-67), he does not disclose any specifics of the door such as how it is attached to the seat or how exactly it is positioned and thus fails to disclose that the door is  substantially flush with a rearmost surface of the seat. Aguirre Hernandez does not disclose a covering door per se, but does teach that visible part (54) of the retracted system is flush with the surface the system is mounted in (see “fits flush” in col. 4 line 26). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the door of the Procter system flush with the seat surface, the motivation being to provide a flush appearance like that of Aguirre Hernandez.

Regarding claim 8, Procter discloses a receptacle (42) which is stored within the seat when not in use and which is also structured to couple to an electronic device holder (36) which includes an upper edge, a lower edge, opposing side edges, and wherein a retaining member (18) is disposed along the bottom edge and retaining members (18) are disposed along the side edges. Procter fails to disclose the electronic device holder itself being stored within the seat when not in use, instead disclosing it being detachable. Aguirre Hernandez teaches that it is also known to have an electronic device holder like that of Procter (see Figure 1b) itself to be retracted and stored along with the rest of a retractable system (see Figure 2a). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have modified the Procter system so that the entire electronic device holder was also retractable into the seat in the manner taught by Aguirre Hernandez, the motivation being to help prevent loss of the electronic device holder when the retractable system was not in use should a user decide to not detach the holder from the receptacle.
Regarding claim 9, in the modified Procter system the retractable arm would be a telescoping shaft, as taught by Aguirre Hernandez.
Regarding claim 10, Procter fails to disclose a ball joint between the retractable arm and the mobile device holder. Aguirre Hernandez teaches that it was already known in the art for a retractable arm like that of the modified Procter system to include a ball joint connection (28) to a mobile device holder. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Procter system with a ball joint between the retractable arm and the mobile device holder, as taught by Aguirre Hernandez, the motivation being to increase the adjustable range of motion of the mobile device holder 
Regarding claim 11, Procter shows wherein the body of the seat defines a seat back having a rearmost surface, and wherein the enclosure is disposed along the rearmost surface of the seat back (see Figures 6-8).
Regarding claim 19, the normal operation and use of the modified Procter device would satisfy the method steps as claimed. The method steps as claimed do nothing more than recite the basic use of the structure set forth in claim 1 where the modified Procter device has already been shown above to include the claimed structure.
Regarding claim 20, Procter discloses rotating the holder base at least ninety degrees relative to the retractable arm (col. 4 lines 54-61 discuss rotating between landscape and portrait mode).
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Procter et al. (US 9,045,096 B2) in view of Aguirre Hernandez et al. (US 10,279,753 B1) as applied above, further in view of Eichner (US 2,507,965).
	Regarding claim 5, while Procter does disclose a door (see “cover” in col. 5 lines 65-67), he does not disclose any specifics of the door such as how it is attached to the seat or how exactly it is positioned and thus fails to disclose that the door is connected to the seat with a compliant strap. Eichner teaches that it was already known in the vehicle art for a cover to be mounted via a compliant strap hinge (see rubber strap member 1). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the door of Procter using any known and suitable door mounting means, in this case a rubber compliant strap hinge, where such mounting means was known in the art to be suitable for such use, as shown by Eichner.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Procter et al. (US 9,045,096 B2) in view of Aguirre Hernandez et al. (US 10,279,753 B1) as applied above, further in view of Huelke et al. (US 2014/0332575 A1).
	Regarding claim 6, while Procter does disclose a door (see “cover” in col. 5 lines 65-67), he does not disclose any specifics of the door such as how it is attached to the seat or how exactly it is positioned and thus fails to disclose that the door is configured to slide into a slot in the seat. Huelke teaches that it was already known in the vehicle art for a cover (180) to be configured to slide into a slot when opened (see Figures 10-11). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the door of Procter using any known and suitable door mounting means, in this case having it slide into a slot when opened, where such mounting means was already known in the art to be suitable for such use, as shown by Huelke.
7.	Claims 12 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bisinger et al. (DE 102005033028 B3) in view of Castro (US 6,158,793 A) and Philippe (FR 2698594 A1).
	Regarding claim 12, Bisinger discloses a mobile device holding system for a vehicle, the mobile device holding system comprising: a seat defining an arm rest (3); and a movable electronic device (5) attached to a swiveling (8) arm. Bisinger fails to disclose the arm being retractable and attached to a holder base having one or more retaining members for securing the mobile device. Bisinger also fails to disclose the arm being disposed underneath the arm rest.
Regarding the arm being retractable and including a holder base having one or more retaining members for securing the mobile device, it does not appear that the arm is retractable and it appears that the arm is directly attached to the electronic device itself. Castro teaches that it was already known in the art for an arm like that of Bisinger to be retractable (via 19) and include a mobile device holder with a plurality of retaining members (20, see Figure 3) for removably holding an electronic device. 
Regarding the holder base being disposed underneath the armrest, which Bisinger shows his on top of the armrest, Philippe shows that it was also known in the art to mount a retractable mobile device holding arm to the underside of an armrest (see Figures 4 and 5). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have mounted the arm of the modified Bisinger system to the underside of the armrest so that the mobile device holder was positioned hidden and out of the way when not in use.
Regarding claim 21, in the modified Bisinger system, the retractable arm would be aligned with the arm rest when the mobile device holder is in the stowed position, as taught by Philippe (see Philippe Figure 5).
Regarding claims 22-25, in the modified Bisinger system, the retractable arm would be a telescoping shaft expandable and retractable along its lengthwise axis and adjustable about a ball joint, as taught by Castro.
Regarding claim 26, the modified Bisinger system would be positioned for use by a vehicle passenger as functionally claimed.
Response to Arguments
8.	Applicant’s arguments filed 11/30/20 have been fully considered and are persuasive but are moot in view of the new grounds of rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm.
10.	Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        2/26/21